Appeal from a judgment of the County Court of Clinton County (Ryan, J.), rendered August 17, 2005, convicting defendant upon his plea of guilty of the crimes of assault in the second degree and attempted kidnapping in the second degree.
In satisfaction of a 15-count indictment, defendant pleaded guilty to the crimes of assault in the second degree and attempted kidnapping in the second degree, and waived his right to appeal. Under the terms of the plea agreement, he was to be sentenced to concurrent prison terms of seven years on the assault conviction and nine years on the kidnapping conviction, to be followed by five years of postrelease supervision. Defendant was sentenced accordingly and he now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.E, Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.